CHEMTURA CORPORATION EXECUTIVE AND KEY EMPLOYEE
 
SEVERANCE PLAN
 
As Amended Effective as of April 15, 2007
 
PREAMBLE
 
Chemtura Corporation (“Chemtura”) adopted the Chemtura Corporation Executive And
Key Employee Severance Plan (the “Plan”) to formalize its severance pay policy
as it applies to eligible employees of Chemtura and all of the subsidiaries and
affiliates of Chemtura. Effective as of April 15, 2007, Chemtura hereby amends
the Plan as set forth herein. As used herein, the masculine pronoun shall
include the feminine, and the singular shall include the plural, unless a
contrary meaning is clearly intended.
 
The Plan is intended to fall within the definition of an "employee welfare
benefit plan" under Section 3(1) of the Employee Retirement Income Security Act
of 1974, as amended ("ERISA"). This document is intended to serve as the Plan
document and the summary plan description of the Plan. As such, this document
supersedes and replaces any prior plan, summary plan descriptions, summaries,
policies, publications, memos or notices regarding the Plan and any other
severance benefits.
 
All rights of Participants to benefits relating to this Plan shall be governed
by the executed agreement and general release, provided by the Company in
connection with a Participant’s termination of employment, acknowledgement of
receipt form, and the Plan. Any employee who participates in this Plan shall not
be entitled to any benefits under any other severance policy, plan or practice
of: (i) the Company (including the Chemtura Corporation Severance Plan or the
Great Lakes Chemical Corporation Severance Plan for Salaried and Non-Union
Hourly Employees); (ii) any predecessor thereto; or (iii) any respective
subsidiary or affiliate thereof, or pursuant to which the Company is bound or
obligated to provide such benefits, including prior versions of the Plan. All
such other severance (whether voluntary or involuntary) policies, plans and
practices of the Company in effect for eligible employees prior to the effective
date of this Plan shall be deemed amended and superseded in their entirety by
this Plan to the extent that they would provide benefits to Participants upon
their termination of employment.
 
In the event that the terms of the Plan are inconsistent with other documents or
other written or verbal communications provided by the Company or its
representatives with respect to this severance program, the terms of the Plan
shall govern. The Plan may not be amended or changed except in accordance with
the provisions set forth below.
 


 
 

--------------------------------------------------------------------------------

 
 
 
Section 1
 
Definitions
 
Capitalized terms used in the Plan and not elsewhere defined herein shall have
the meanings set forth in this Section:


1.1 “Acknowledgement of Receipt Form” shall mean the agreement provided by the
Company to an Eligible Employee which must be signed by the Eligible Employee in
order to become a Participant hereunder. In the Acknowledgment of Receipt Form,
the Eligible Employee will, among other things, agree to be bound by the terms
hereof and to acknowledge that this Plan supersedes any and all prior
arrangements, agreements, or understandings between the Eligible Employee and
the Company regarding severance, separation, termination, change in control, or
similar types of benefits or pay.


1.2 “Agreement” shall mean a separation agreement and general release in such
form as Chemtura, in its sole discretion, determines (the “Agreement”).
 
1.3 “Base Salary” shall mean the Participant’s rate of base pay on his
Termination Date, as reflected on the Company's payroll records, and not
including bonuses, overtime pay, compensatory time-off, commissions, incentive
or deferred compensation, employer contributions towards employee benefits, or
any other additional compensation. For purposes of this Plan, a Participant's
base pay or salary shall include any salary reduction contributions made on his
or her behalf to any plan of the Company under Section 125, 132 or 401(k) of the
Code. Notwithstanding the foregoing, following a Change of Control, Base Salary
under this Plan shall not be less than the highest amount during the 90 day
period preceding a Change of Control.


1.4 “Cause” shall mean any definition of cause contained in a Participant’s
employment agreement or separation agreement governing the terms of a
Participant’s separation from employment with the Company other than upon a
change of control, and, if such agreement does not exist or cause is not defined
therein, “Cause” shall mean, during the course of employment: (i) theft, fraud,
embezzlement or intentional disclosure of confidential and/or proprietary
information; (ii) conduct or plans to engage in conduct that would be considered
competition or solicitation under Section 8.1 or 8.2, respectively, of the Plan;
(iii) willful disregard for or neglect by the Participant of his or her duties
or the interests of the Company; (iv) conviction of a felony or any criminal
offense; (v) breach of fiduciary duty, duty of loyalty or other breach of trust;
(vi) any willful act against the material financial interests of the Company; or
(vii) willful destruction of property of the Company.


1.5 "Change of Control" shall mean a change of control of Chemtura that would be
required to be reported in response to Item 1(a) of the Current Report on Form 8
K, as in effect on the date hereof, pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934 (the "Exchange Act"); provided that, without
limitation, such a "Change of Control" shall be deemed to have occurred if: (i)
a third person, including a "group" as such term is used in Section 13(d)(3) of
the Exchange Act, other than the trustee of any employee benefit plan of the
Company, becomes the beneficial owner, directly or indirectly, of more than 50%
of the combined voting power of Chemtura’s outstanding voting securities
ordinarily having the right to vote for the election of directors of Chemtura;
(ii) during any period of 24 consecutive months individuals who, at the
beginning of such consecutive 24 month period, constitute the Board of Directors
of Chemtura (the "Board" generally and as of the date hereof the "Incumbent
Board") cease for any reason (other than retirement upon reaching normal
retirement age, disability, or death) to constitute at least a majority of the
Board; provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by Chemtura's shareholders,
was approved by a vote of at least three quarters of the directors who at the
time of such election or nomination for election comprise the Incumbent Board
(other than an election or nomination of an individual whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of the Directors of the Chemtura, as such terms are
used in Rule 14a 11 of Regulation 14A promulgated under the Exchange Act) shall,
for purposes of this Plan, be considered a member of the Incumbent Board; or
(iii) Chemtura shall cease to be a publicly owned corporation having its
outstanding Common Stock listed on the New York Stock Exchange or quoted in the
NASDAQ National Market System.


 
2

--------------------------------------------------------------------------------

 
1.6 “Chemtura” shall mean Chemtura Corporation.


1.7 “Code” shall mean the Internal Revenue Code of 1986, as amended.


1.8 “Company” shall mean Chemtura and its subsidiaries and affiliates that
participate in the Plan with the approval of the Board of Directors of Chemtura.
 
1.9 “Eligible Employees” shall mean all Executive Officers and Key Employees.
Notwithstanding the foregoing, an Eligible Employee shall not include any
individual: (i) designated by the Company as an independent contractor and not
as an employee at the time of any determination; (ii) being paid by or through
an employee leasing company or other third party agency; (iii) designated by the
Company as a freelance worker and not as an employee at the time of any
determination; (iv) classified by the Company as a seasonal, occasional, limited
duration, or temporary employee, during the period the individual is so paid or
designated; (v) designated by the Company as a leased employee, during the
period the individual is so paid or designated; (vi) who is the Chief Executive
Officer of Chemtura; (vii) who is eligible to participate in or receive benefits
from the Chemtura Corporation Severance Plan; or (viii) covered by any (x)
governmental severance program and/or (y) collective bargaining agreement, in
each case which contains provisions relating to post-termination of employment
salary or benefits or other severance benefits. Any such individual shall not be
an Eligible Employee even if he or she is later retroactively reclassified as a
common-law employee of the Company during all or any part of such period
pursuant to applicable law or otherwise.


1.10 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
1.11 “Executive Officer” shall mean each active, full-time executive officer of
the Company. For purposes of the Plan, a full-time employee is an employee of
the Company who is regularly scheduled to work at least 32 hours per week.


 
3

--------------------------------------------------------------------------------

 
1.12 “Good Reason” shall mean: (i) the Company changes the Participant’s status,
title or position as an officer of the Company and such change represents a
material reduction in such status, title or position, and/or (ii) the Company
materially reduces the Participant’s base salary and/or target bonus, and/or
(iii) the Company fails to provide equity compensation to the Participant which
is at least as favorable to the Participant in terms of timing, value and type
of award as other similarly situated employees, and/or (iv) any attempted
relocation of the Participant’s place of employment to a location more than 50
miles from the location of such employment on the date of such attempted
relocation, in each case as compared to the Participant’s entitlements
immediately prior to the Change of Control, and such change, breach or reduction
is not cured by the Company within fifteen (15) days from the date the
Participant delivers a notice of termination for Good Reason. Such notice of
termination for Good Reason shall include the specific section of this Plan
which was relied upon and the reason that the Company’s act or failure to act
has given rise to his termination for Good Reason.


1.13 “Involuntary Termination” shall mean the termination of a Participant’s
employment by the Company for any reason; provided, however, that an Involuntary
Termination of a Participant’s employment shall not occur if:


(a) the termination of the Participant’s employment is due to (i) the transfer
of the Participant to an affiliate or subsidiary of the Company, (ii) the
transfer of any operations of the Company or a subsidiary, operation, section or
division of the Company to an affiliate of the Company or an entity unrelated to
the Company (irrespective of whether assets of the Company or any such
subsidiary, operation, section or division are sold or transferred to such
unrelated entity), or (iii) the purchase of the Company or a subsidiary,
operation, section or division of the Company by a third party purchaser, and,
in each case, the Participant is offered comparable employment by the purchaser,
as determined by the Company in its sole discretion;


(b) the Participant’s employment terminates on account of the Participant’s (i)
death, (ii) disability, as defined under the Company’s long-term disability plan
or (iii) retirement under a tax-qualified retirement plan of the Company
covering such Participant;


(c) the Participant’s employment is terminated for Cause; or


(d)  the Participant resigns his employment with the Company or fails to
continue reporting to work and performing satisfactorily his job duties through
the Termination Date, unless the Company agrees in writing to release him
earlier.
 
4

--------------------------------------------------------------------------------

 



1.14 “Key Employee” shall mean each active, full-time employee designated in
writing by the Compensation Committee of the Board of Directors of Chemtura. For
purposes of the Plan, a full-time employee is an employee of the Company who is
regularly scheduled to work at least 32 hours per week.


1.15 “Participant” shall mean an Eligible Employee who has satisfied the
conditions for participation set forth in Section 2.
 
1.16 “Plan” shall mean this Chemtura Corporation Executive And Key Employee
Severance Plan.


1.17 “Plan Administrator” shall mean Chemtura or any entity or person designated
by Chemtura. Unless the Board of Directors of Chemtura designates another person
or entity, the Plan Administrator shall be the Chemtura Corporation Employee
Benefits Committee.


1.18 “Termination” shall mean either an Involuntary Termination or a Voluntary
Termination.


1.19 “Termination Date” shall mean the effective date of the termination of the
Participant’s employment with the Company as designated by the Company in
writing.


1.20 “Voluntary Termination” shall mean the Participant’s resignation from
employment with the Company for Good Reason within twenty-four months following
a Change of Control, provided the Participant provides the Company with notice
of such resignation at least 6 months prior to the resignation date.
 
Section 2
 
Participation
 
2.1. An Eligible Employee shall become a Participant in this Plan only if he (i)
signs and returns an Acknowledgment of Receipt Form to the Plan Administrator
within one week of being presented with such form by the Company and (ii) has
executed a Chemtura form of Confidentiality and Assignment of Work Product
Agreement which is dated no earlier than his Acknowledgement of Receipt Form.
 
 
Section 3
 
Eligibility for Benefits
 
3.1. Conditions for Eligibility. Subject to the conditions and limitations of
this Section 3 and elsewhere in the Plan, a Participant shall be entitled to the
severance benefits described herein only upon satisfaction of all the following
conditions (and all other applicable conditions contained herein):
 
 
5

--------------------------------------------------------------------------------

 
(a)  he suffers a Termination,
 
(b)  he executes without modification and in its entirety, and without timely
revoking an Agreement,


(c)  he returns to the Company any property of the Company which has come into
his possession, and


(d)  he remains actively at work through his Termination Date unless the Company
agrees in writing to release the Participant from employment earlier than the
Termination Date.


3.2. Exclusions. Each Participant shall cease to be entitled to severance
benefits, upon the earliest to occur of the following:
 
(a)  his breach of the Agreement or the Acknowledgement of Receipt Form;
 
(b)  the revocation, invalidity or unenforceability of such Agreement or
Acknowledgement of Receipt Form; or
 
(c)  his reemployment by the Company.
 
 
Section 4
 
Severance Benefits Prior to a Change of Control
 
4.1. Benefits. If a Participant experiences an Involuntary Termination prior to
a Change of Control, and complies with all of the other terms and conditions of
the Plan, he shall be eligible to receive:
 
(a) severance pay at the levels defined in the Chemtura Corporation Severance
Plan as amended and restated effective as of April 18, 2007 and consistent with
future amendments and restatements of this plan; and
 
(b) continuation of his medical, dental, and vision benefits at the levels
defined in the Chemtura Corporation Severance Plan as amended and restated
effective as of April 18, 2007 and consistent with future amendments and
restatements of this plan, for the period following Involuntary Termination
(which benefits continuation shall offset the Company’s COBRA obligation, if
any).
 
 
6

--------------------------------------------------------------------------------

 
4.2 Timing of Severance Benefits. Severance benefits payable under this Section
4 shall be paid in a lump sum as soon as administratively practicable following
the effective date of the Participant’s Agreement.
 
Section 5
 
Severance Benefits After a Change of Control
 
5.1 Benefits. If a Participant experiences a Termination within twenty-four
months following a Change of Control, and complies with all of the other terms
and conditions of the Plan, he shall be eligible to receive:
 
(a) severance pay equal to two times (if the Participant is an Executive
Officer) or one times (if the Participant is a Key Employee) the Participant’s:
annual Base Salary plus the average of the annual bonuses paid to the
Participant in the three full fiscal years (or such full fiscal years that the
Participant was employed by the Company if he or she was not employed by the
Company for three full fiscal years) ending immediately prior to the Change of
Control;
 
(b) a pro rata portion to the Termination Date of any annual bonus that the
Participant would be eligible to earn for the fiscal year in which the
Termination Date occurs calculated by assuming the achievement of the targeted
performance level within the performance range established with respect to such
bonus (or, where such targeted level is incalculable, based on the targeted
performance level for the preceding period) and basing such pro-rata portion
upon the portion of the bonus period that has elapsed as of the Termination
Date;
 
(c)  the amount of the Participant’s accrued but unused vacation under the
Company’s vacation policy as of the Termination Date;
 
(d) until the earlier of (i) the day upon which the Participant begins new
employment and is eligible for such welfare benefits, or (ii) (A) the second
anniversary of the Termination Date if the Participant is an Executive Officer
or (B) the first anniversary if the Participant is a Key Employee, the Company
shall continue to provide medical, dental, vision and life insurance benefits to
the Participant and/or the Participant's family that are comparable to those
which were provided to the Participant immediately prior to the Termination Date
(or if greater, immediately prior to the Change of Control) in accordance with
the applicable plans, programs and policies of the Company;
 
(e) upon submission by the Participant of required supporting documentation,
payment or reimbursement of any costs and expenses (including moving and
relocation expenses) paid or incurred by the Participant which would have been
payable while the Participant was employed by the Company;
 
 
7

--------------------------------------------------------------------------------

 
(f) if the Participant is an Executive Officer, upon submission by such
Participant of required supporting documentation, payment or reimbursement of
any reasonable expenses paid or incurred within the first anniversary of the
Termination Date by such Participant with respect to financial planning and tax
services, up to a maximum value of $15,000;
 
(g) until the earlier of (i) the day upon which the Participant begins new
employment comparable in all material respects to the Participant’s employment
with the Company immediately prior to the Change of Control, or (ii) (A) the
second anniversary of the Termination Date if the Participant is an Executive
Officer or (B) the first anniversary if the Participant is a Key Employee, the
Company shall pay all reasonable expenses incurred by the Participant in seeking
comparable employment including, without limitation, the fees and expenses of a
placement organization, up to $20,000 if the Participant is an Executive Officer
or $15,000 if the Participant is a Key Employee, such expenses to be approved in
advance by the Company, such approval not to be unreasonably withheld; and
 
(h)   if the Participant is an Executive Officer then the Company shall pay to
the Participant an amount in cash equal to two times the annual perquisite
allowance paid or payable to the Participant for the fiscal year in which the
Termination Date occurs (or if greater, payable for the fiscal year immediately
prior to the Change of Control). 
 
5.2 Timing of Severance Benefits. The severance benefits described in Sections
5.1(a) through 5.1(c) and Section 5.1(h) shall be paid in a lump sum as soon as
administratively practicable following the effective date of the Participant’s
Agreement. Severance benefits described in Section 5.1(d) shall commence as soon
as practicable following the effective date of the Participant’s Agreement.
Reimbursement of expenses pursuant to Section 5.1(e) through 5.1(g) shall be
paid as soon as administrative practicable following the effective date of the
Participant’s Agreement and submission by the Participant of requisite proof of
such expenses. If a Participant dies prior to payment of all severance benefits
to which he is entitled, any unpaid severance benefits shall be paid to the
Participant’s surviving spouse or, if no spouse survives, to the Participant’s
estate. If a Participant who is receiving severance benefits is reemployed by
the Company or breaches the Agreement, payment of severance benefits shall
immediately cease. In the event that severance benefits are paid in a lump sum,
upon rehire by the Company, the Participant shall be required to repay to the
Company the value of the severance benefits that would not have been paid to him
had he been receiving his severance benefits in semi-monthly installments.
 
 
8

--------------------------------------------------------------------------------

 

Section 6
 
Vesting of Equity Awards Upon a Change of Control
 
Upon a Change of Control, a Participant shall be fully vested in all Company
stock options and other equity-based awards held by the Participant. All other
rights with respect to such stock options or other equity-based awards shall
continue to be governed pursuant to the terms of the applicable equity plan and
award agreement (if any).
 
Section 7
 
Tax Gross-Up
 
In the event that it shall be determined that any payment or benefit by the
Company to or for the benefit of the Participant pursuant to the terms of the
Plan or any other payments or benefits received or to be received by the
Participant (a “Payment”) in connection with or as a result of a Change of
Control or the Participant's termination of employment or any event which is
deemed by the Internal Revenue Service or any other taxing authority to
constitute a change in the ownership or effective control of the Company, or in
the ownership of a substantial portion of the assets of the Company ("Change of
Control Payments") shall be subject to the tax (the "Excise Tax") imposed by
Section 4999 (or any successor section) of the Code, the payments or benefits
payable pursuant to the terms of the Plan shall be reduced so that the Payment,
in the aggregate, is reduced to the greatest amount that could be paid to the
Participant without giving rise to any Excise Tax (the “Safe Harbor Amount”).
The reduction of the amounts payable hereunder shall be made first by reducing
the payments under Section 5.1(a), unless an alternative method is elected by
the Participant. Notwithstanding the foregoing, and in lieu of the reduction
described above, if the Participant is an Executive Officer and the Payment is
at least 110% of the Safe Harbor Amount, the Company shall pay to such
Participant an additional amount (the "Gross-Up Payment") such that the net
amount retained by the Participant, after (i) payment of any Excise Tax on the
Change of Control Payments and (ii) payment of any federal and state and local
income tax and Excise Tax upon the Gross-Up Payment, shall be equal to the
Change of Control Payments. The determination of whether the Participant is
subject to the Excise Tax and the amount of the Gross-Up Payment, if any, shall
be made by a "Big Five" accounting firm chosen by the Company and reasonably
agreeable to the Participant, which determination shall be binding upon the
Participant and the Company. For purposes of determining the amount of the
Gross-Up Payment (if any), the Participant shall be deemed to pay federal income
taxes at the highest marginal rate of federal income taxation in the calendar
year in which the Gross-Up Payment is to be made and state and local income
taxes at the highest marginal rate of taxation in the calendar year in which the
Gross-Up Payment is to be made in the state or locality of the Participant's
residence on the Participant's Termination Date. The Gross-Up Payment, if any,
shall be paid to the Participant by cashier's check within five (5) business
days following the receipt by the Company of the Gross-Up Payment determination
from the selected "Big Five" accounting firm. Notwithstanding the foregoing, all
Gross-Up Payments shall be paid in accordance with section 409A of the Code.
 
 
9

--------------------------------------------------------------------------------

 

Section 8
 
Restrictive Covenants
 
8.1 Noncompetition. During the Participant’s employment with the Company, and
during a one year period following any termination of the Participant’s
employment for any reason, the Participant shall not directly or indirectly
compete with Chemtura or any of its subsidiaries or affiliates, whether as an
individual proprietor or entrepreneur or as an officer, employee, partner,
stockholder, or in any capacity connected with any enterprise, in any business
for which the Participant performed material services for Chemtura or any of its
subsidiaries or affiliates within the 24-month period immediately preceding the
Participant’s Termination Date, in any geographic area in which Chemtura or any
of its subsidiaries or affiliates is engaged in such business at the time of the
Participant's termination of employment, including, without limitation, any
geographic area within which Chemtura or any of its subsidiaries or affiliates
has formally announced specific plans to engage and/or the Participant has
actual knowledge that Chemtura or any of its subsidiaries or affiliates
specifically plans to engage. For the purpose of the preceding sentence,
engaging in business shall be deemed to embrace sales to customers or
performance of services for customers who are within a relevant geographical
area. Nothing herein, however, shall prohibit the Participant from acquiring or
holding any issue of stock or securities of any corporation which has any
securities listed on a national securities exchange or quoted in the daily
listing of over the counter market securities; provided that at any one time the
Participant and members of the Participant’s immediate family do not own more
than five (5%) percent of the voting securities of any such corporation.
 
8.2 Non-Solicitation. During the Participant’s employment with the Company, and
during a one year period following any termination of the Participant’s
employment for any reason, the Participant shall not directly or indirectly
hire, entice, induce or in any manner whatsoever attempt to influence any
employee, client, agent, consultant, contractor, supplier or any other person or
entity to cease or reduce working for and/or doing business with Chemtura or any
of its subsidiaries or affiliates.
 
8.3 Remedies. By electing to participate in the Plan, Participants hereby
acknowledge that the provisions of this Section 8 are reasonable and necessary
for the protection of Chemtura, its subsidiaries and affiliates and acknowledge
their obligations under such covenants. The Participants further acknowledge
that Chemtura, its subsidiaries or affiliates will be irreparably harmed if such
covenants are not specifically enforced. Accordingly, by electing to
participate, the Participants agree that, in addition to any other relief to
which Chemtura or any of its subsidiaries or affiliates may be entitled,
including claims for damages, Chemtura or any of its subsidiaries or affiliates
shall be entitled to seek and obtain injunctive relief (without the requirement
of any bond) from a court of competent jurisdiction for the purpose of
restraining the Participants from an actual or threatened breach of such
covenants. Notwithstanding anything else to the contrary herein, in the event of
any material violation by a Participant of this Section 8, the Company shall
immediately have no obligation thereafter to make any payments to the
Participant and the Company, in its reasonable discretion, may require the
Participant to promptly repay to the Company any payments paid to him pursuant
to this Plan that were paid prior to such breach.
 
 
10

--------------------------------------------------------------------------------

 
Section 9
 
Offset
 
Participants in the Plan shall not be entitled to receive any other severance,
notice, change in control or termination payments or benefits (or notice in lieu
of severance) from the Company. In addition, the Participant's benefits under
the Plan will be reduced by the amount of any other severance or termination
payments, or pay in lieu of notice, payable by the Company to the Participant on
account of his or her employment, or termination of employment, with the
Company, including, but not limited to, (i) any payments required to be paid by
the Company to the Participant under any other program, policy, practice, or
agreement, or (ii) any Federal, State, national, municipal, provincial,
commonwealth or local law (including any payment pursuant to the Worker
Adjustment Retraining and Notification Act or any national, State, local,
provincial, municipal, or commonwealth equivalent). A Participant must notify
the Plan Administrator if he or she receives any such payments. Notwithstanding
anything to the contrary in this Section 9, no severance payment paid or payable
to a Participant, after giving effect to the provisions of this Section 9, shall
be less than one week of Base Salary.
 
Section 10
 
Cessation of Participation in Employer Plans
 
Except as otherwise provided herein, a Participant, as of his Termination Date,
shall cease to participate in and shall cease to be treated as an employee of
the Company for all purposes under the employee benefit plans of the Company,
including, without limitation, all retirement, welfare, incentive, bonus and
other similar plans, policies, programs and arrangements maintained for
employees of the Company. Each such Participant’s rights under any such plan,
policy, program or arrangement shall be governed by the terms and conditions of
each thereof, as in effect on such Termination Date.
 
Section 11
 
Administration
 
11.1. Plan Interpretation and Benefit Determinations. The Plan shall be
administered by the Plan Administrator. The Plan Administrator (or, where
applicable, the Claim Reviewer (as defined below) or other duly authorized
designee of the Plan Administrator) shall have the exclusive right, power, and
authority, in its sole and absolute discretion, to administer, apply and
interpret the Plan and any other documents and to decide all factual and legal
matters arising in connection with the operation or administration of the Plan;
provided, however, that, the in accordance with Section 13 below, the
Organization, Compensation & Governance Committee of the Board shall retain the
sole authority to amend or terminate this Plan or any portion thereof.
 
 
11

--------------------------------------------------------------------------------

 
  Without limiting the generality of the foregoing paragraph, the Plan
Administrator (or, where applicable, the Claim Reviewer or other duly authorized
designee of the Plan Administrator) shall have the discretionary authority and
power to:
 
(a) take all actions and make all decisions (including factual decisions) with
respect to the eligibility for, and the amount of, benefits payable under the
Plan to Employees or Participants or their beneficiaries;
 
(b) formulate, interpret and apply rules, regulations and policies necessary to
administer the Plan;
 
(c) decide questions, including legal or factual questions, relating to the
calculation and payment of benefits, and all other determinations made, under
the Plan;
 
(d) resolve and/or clarify any factual or other ambiguities, inconsistencies and
omissions arising under this Agreement, the Plan or other Plan documents; and
 
(e) process, and approve or deny, benefit claims and rule on any benefit
exclusions.
 
11.2. Benefit Claims. The Company will normally advise a Participant of his
right to benefits under the Plan at the time that a Termination of the
Participant’s employment takes place. A Participant may also make a claim
concerning his or her right to receive a benefit under the Plan (a “Claim”) to
the Company’s Director of Benefits (the “Claim Reviewer”) at the following
address:
 
Chemtura Corporation
199 Benson Road
Middlebury, CT 06749
Attention: Director of Benefits
 
A Claim must be made by a Participant within sixty (60) days following his
Termination Date.
 
11.3. Appealing Benefit Claims. The Participant will be informed of the decision
of the Claim Reviewer with respect to a Claim within 90 days after it is filed.
Under special circumstances, the Claim Reviewer may require an additional period
of not more than 90 days to review a Claim. If this occurs, the Participant will
be notified in writing as to the length of the extension, the reason for the
extension, and any other information needed in order to process the Claim.
 
If a Claim is denied, in whole or in part, the Participant will be notified in
writing of the specific reason(s) for the denial, the exact Plan provision(s) on
which the decision was based, what additional material or information is
relevant to his case, and what procedure the Participant should follow to get
the Claim reviewed again (an “Appeal”). The Participant then has sixty (60) days
to Appeal the Claim to the Plan Administrator.
 
 
12

--------------------------------------------------------------------------------

 
The Appeal must be submitted in writing to the Plan Administrator. A Participant
may request to review pertinent documents, and may submit a written statement of
issues and comments.
 
A decision as to a Participant's Appeal will be made within sixty (60) days
after the Appeal is received. Under special circumstances, the Plan
Administrator may require an additional period of not more than 60 days to
review an Appeal. If this occurs, the Participant will be notified in writing as
to the length of the extension.
 
If a Participant's Appeal is denied, in whole or in part, he or she will be
notified in writing of the specific reason(s) for the denial and the exact Plan
provision(s) on which the decision was based. The decision on an Appeal of the
Plan Administrator will be final and binding on all parties and persons affected
thereby.
 
11.4. Non-Binding Mediation. In the event the Participant is not satisfied with
the decision on an Appeal made pursuant to Section 11.3, and the amount of the
Claim equals or exceeds $5,000, notwithstanding anything in Section 11.3 to the
contrary, the Participant may request that the Claim be resolved pursuant to
non-binding mediation administered by the American Arbitration Association under
the Mediation Rules specified in its National Rules for the Resolution of
Employment Disputes. All fees and expenses of the mediator and all other
expenses of the mediation procedures, except for attorneys’ fees and witness
expenses, shall be shared equally by the Participant and the Company. Each party
shall bear its own witness expenses and attorneys’ fees.
 
Section 12
 
Miscellaneous
 
12.1. Tax Withholding. The Company shall have the authority to withhold or to
cause to have withheld applicable taxes from any payments made under or in
accordance with the Plan to the extent required by law. In addition, the Company
shall have the right to delay or permanently withhold any benefit under this
Plan to the extent that the payment of such benefit would constitute a violation
of Code Section 409A.
 
12.2. Unfunded Plan. The Plan is unfunded. The Company shall pay the full cost
of the Plan out of its general assets.
 
12.3. Not a Contract of Employment. The Plan shall not be deemed to constitute a
contract of employment, or to impose on the Company any obligation to retain any
Participant as an employee, to continue any Participant’s current employment
status or to change any employment policies of the Company; nor shall any
provision hereof restrict the right of the Company to discharge any of its
employees or restrict the right of any such employee to terminate his employment
with the Company.
 
 
13

--------------------------------------------------------------------------------

 
12.4. Choice of Law. The Plan shall be construed and governed under the laws of
the State of Connecticut, except to the extent Federal law is applicable.
 
12.5. Effect of Invalidity of Provision. If any provision of the Plan is held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof, and such provision shall, to the extent possible, be
modified in such manner as to be valid and enforceable but so as to most nearly
retain the intent of the Company. If such modification is not possible, the Plan
shall be construed and enforced as if such provision had not been included in
the Plan.
 
12.6. Effect of Plan. The Plan supersedes any and all prior severance
arrangements, policies, plans or practices of the Company and its predecessors
(whether written or unwritten). Notwithstanding the preceding sentence, the Plan
does not affect the severance provisions of any written individual employment
contracts or individual separation agreements governing the terms of a
Participant’s separation of employment with the Company.
 
12.7. Records. The records of the Company with respect to Years of Service,
employment history, Base Salary, absences, and all other relevant matters shall
be conclusive for all purposes of this Plan.
 
12.8. Nontransferability. In no event shall the Company make any payment under
this Plan to any assignee or creditor of a Participant, except as otherwise
required by law. Prior to the time of a payment hereunder, a Participant shall
have no rights by way of anticipation or otherwise to assign or otherwise
dispose of any interest under this Plan, nor shall rights be assigned or
transferred by operation of law. 
 
Section 13
 
Amendment or Termination of the Plan
 
The Plan may be amended or terminated, in whole or in part, at any time, with or
without prior notice, by action of the Organization, Compensation & Governance
Committee (or any successor thereof) of the Board; provided, however, that any
amendment to modify the provisions of Section 4 of the Plan, in whole or in
part, may be made at any time by action of the Chemtura Corporation Employee
Benefits Committee (or any successor thereof). Notwithstanding the foregoing,
any amendment to the Plan, in whole or in part, including an amendment to
terminate the Plan (but excluding an amendment to modify Section 4 of the Plan
as set forth above), that is adverse to the interests of any Participant (except
for an amendment adopted to comply with applicable law, including Code Section
409A) will not be effective until the date which is one year following the date
of such amendment, and any such amendment which is adopted within six months
prior to a Change of Control will be void upon such Change of Control.
 
 
14

--------------------------------------------------------------------------------

 

Section 14
 
Required Information
 
14.1. Participants' Rights Under ERISA. A Participant in the Plan is entitled to
certain rights and protections under the Employee Retirement Income Security Act
of 1974 (ERISA). ERISA provides that all Plan participants shall be entitled to:
 
- Examine, without charge, at the Plan Administrator's office, all Plan
documents, and copies of all documents filed by the Plan with the U.S.
Department of Labor, such as detailed annual reports and Plan descriptions.
 
- Obtain copies of Plan documents and other Plan information upon written
request to the Plan Administrator. The Plan Administrator may make a reasonable
charge for the copies.
 
- Receive a summary of the Plan's annual financial report if the Plan covers 100
or more people. The Plan Administrator is required by law to furnish each
Participant with a copy of this summary annual report.
 
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called "fiduciaries" of the Plan, have a duty to do so
prudently and in the interest of Plan participants and beneficiaries. No one,
including the Company or any other person, may fire a Participant or otherwise
discriminate against him or her in any way to prevent him or her from obtaining
a welfare benefit or exercising his or her rights under ERISA. If a
Participant's claim for a benefit is denied in whole or in part, he or she must
receive a written explanation of the reason for the denial. The Participant has
the right to have the Plan review and reconsider his or her claim. Under ERISA,
there are steps a Participant can take to enforce the above rights.
 
For instance, if a Participant requests materials from the Plan and does not
receive them within 30 days, he or she may file suit in a federal court. In such
a case, the court may require the Plan Administrator to provide the materials
and pay the Participant up to $110 a day until the he or she receives the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator.
 
If the Participant's claim for benefits is denied or ignored, in whole or in
part, he or she may file suit in a state or federal court. If a Participant is
discriminated against for asserting his or her rights, he or she may seek
assistance from the U.S. Department of Labor, or may file suit in a federal
court. The court will decide who should pay court costs and legal fees. If the
Participant is successful, the court may order the person the Participant sued
to pay these costs and fees. If the Participant loses, the court may order him
or her to pay these costs and fees, for example, if it finds the Participant's
claim is frivolous. If a Participant has any questions about the Plan, he or she
should contact the Plan Administrator. If the Participant has any questions
about this statement or about his or her rights under ERISA, he or she should
contact the nearest office of the Pension and Welfare Benefits Administration,
U.S. Department of Labor, listed in the telephone directory or the Division of
Technical Assistance and Inquires, Pension and Welfare Benefit Administration,
U.S. Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.
 
 
15

--------------------------------------------------------------------------------

 
14.2. Other Important Facts.
 
  
 

OFFICIAL NAME OF THE PLAN: Chemtura Corporation Executive And Key Employee
Severance Plan      
SPONSOR:
Chemtura Corporation
 
199 Benson Road
 
Middlebury, CT 06749
 
(203) 573-2000
EMPLOYER IDENTIFICATION
 
NUMBER (EIN):
52-2183153
   
PLAN NUMBER:
[540]
   
TYPE OF PLAN:
Employee Welfare Severance Benefit Plan
   
END OF PLAN YEAR:
December 31
   
TYPE OF ADMINISTRATION:
Employer Administered
   
PLAN ADMINISTRATOR:
Chemtura Corporation Employee Benefits Committee
 
199 Benson Road
 
Middlebury, CT 06749
 
(203) 573-2000
   
EFFECTIVE DATE:
January 1, 2006, as amended, April 15, 2007



The Plan Administrator keeps records of the Plan and is responsible for the
administration of the Plan. The Plan Administrator will also answer any
questions you may have about the Plan.
 
Service of legal process may be made upon the Plan Administrator.
 
No individual may, in any case, become entitled to additional benefits or other
rights under this Plan after the Plan is terminated. Under no circumstances,
will any benefit under this Plan ever vest or become nonforfeitable.
 
 
16

--------------------------------------------------------------------------------

 
 